MEMORANDUM OPINION
                                        No. 04-10-00781-CR

                                        Mona Ortiz CUMBY,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005CR5702
                            Honorable Sharon MacRae, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 14, 2011

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant Mona Ortiz Cumby pleaded guilty to the offense of credit/debit card abuse.

The trial court placed her on community supervision for a period of four years. The State

subsequently filed a motion to revoke Cumby’s community supervision, alleging she had

violated several terms of her probation. Cumby pleaded true to the alleged violations, the trial

court found them to be true, revoked Cumby’s probation, and sentenced her to eighteen months
                                                                                   04-10-00781-CR


confinement, which was to run concurrently with a recent theft offense. Cumby filed a notice of

appeal challenging the trial court’s revocation.

        Cumby’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Counsel provided proof Cumby was given a copy of the brief and motion to

withdraw and was informed of her right to review the record and file her own brief. Cumby has

not filed a brief.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). We therefore grant the motion to withdraw filed by Cumby’s counsel and

affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,

no pet.).

        No substitute counsel will be appointed. Should Cumby wish to seek further review of

this case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days after either the day our judgment is

rendered or the day the last timely motion for rehearing or timely motion for en banc

reconsideration is overruled by this court.         See TEX. R. APP. P. 68.2.   Any petition for

discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See id.




                                                   -2-
                                                                               04-10-00781-CR


R. 68.3. Any petition for discretionary review must comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                Marialyn Barnard, Justice


Do Not Publish




                                              -3-